          Case 1:17-cv-02309-MLB Document 49 Filed 09/03/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

ARTHUR STANTON, on behalf of himself
and others similarly situated,

              Plaintiff,
     v.
                                              CIVIL ACTION NO.
THE NCR PENSION PLAN; THE                     1:17-cv-2309-MLB
PENSION AND BENEFIT COMMITTEE
OF THE NCR PENSION PLAN; NCR, as
Plan Administrator; and ANDREA
LEDFORD, LINDA FAYNE LEVINSON,
EDWARD P. BOYKIN, GARY J.
DAICHENDT, CHINH E. CHU, and
RICHARD T. MCGUIRE

              Defendants.

ORDER GRANTING JOINT MOTION FOR APPROVAL OF PROPOSED
                 SCHEDULING ORDER

     This matter comes before the Court on a Joint Motion for Approval of

Proposed Scheduling Order. Upon consideration of the Joint Motion and for good

cause show, the Court ORDERS that the Joint Motion be GRANTED.

  1. The deadline for the Parties to confer under Rule 26(f) is September 17, 2020.

  2. The deadline for the Parties to file the Joint Preliminary Report and Discovery

     Plan is October 1, 2020.

  3. Initial Disclosures must be filed on or before October 1, 2020.
    Case 1:17-cv-02309-MLB Document 49 Filed 09/03/20 Page 2 of 2




4. Plaintiff’s Motion for Preliminary Class Certification must be filed on or

   before October 1, 2020.

   SO ORDERED this 3rd day of September, 2020.




                                        (1
                                        1
                                      MICH"K E L L. B R O W N
